Exhibit 99.3 Lycopodium Minerals Pty Ltd ABN: 34 Level 5, 1 Adelaide Terrace East Perth, Western Australia 6004 Australia PO Box 6832 East Perth, Western Australia 6892 Australia T: +61 (0)8 6210 5222 vwvw.lycopodium.com.au 7 February 2011 Our Ref.: British Columbia Securities Commission Ontario Securities Commission Alberta Securities Commission AND TO: Keegan Resources Inc. Dear Sir RE: ESAASE GOLD DEPOSIT RESOURCE ESTIMATION UPDATE INCORPORATING THE MAY 2(THE TECHNICAL REPORT). I, Christopher Gorden Waller, do hereby consent to the public filing of the Technical Report, prepared for Keegan Resources Inc. dated December 16th, 2010, amended February 4th 2011 and extracts from, or the summary of, the Technical Report in the press release of Keegan Resources Inc. dated December 13th, 2010 (the Press Release). I also certify that I have read the Press Release and that it fairly and accurately represents the information in the Technical Report that supports the Press Release. Dated this 7th day of February 2011. cc: Enc:
